Case 1:21-cv-21624-KMM Document 1 Entered on FLSD Docket 04/27/2021 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  DOUG LONGHINI,

              Plaintiff,
  v.

  AXION BUSINESS HOLDINGS LLC and
  FRANKY’S DELI WAREHOUSE, INC.,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues AXION BUSINESS HOLDINGS

  LLC and FRANKY’S DELI WAREHOUSE, INC. (hereinafter “Defendants”), and as grounds

  alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing

  in Miami-Dade County, Florida, and is otherwise sui juris.
Case 1:21-cv-21624-KMM Document 1 Entered on FLSD Docket 04/27/2021 Page 2 of 13




         5.      At all times material, Defendant, AXION BUSINESS HOLDINGS LLC, owned

  and operated a place of public accommodation at 2570 West 84th Street, Hialeah, Florida 33016

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade, Florida.

         6.      At all times material, Defendant, AXION BUSINESS HOLDINGS LLC, was and

  is a Florida Limited Liability Company, organized under the laws of the State of Florida, with its

  principal place of business in Hialeah, Florida.

         7.      At all times material, Defendant, FRANKY’S DELI WAREHOUSE, INC., owned

  and operated a commercial restaurant business at 2570 West 84th Street, Hialeah, Florida 33016

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in the

  place of public accommodation in Miami-Dade, Florida. FRANKY’S DELI WAREHOUSE, INC.

  holds itself out to the public as “Franky’s Deli.”

         8.      At all times material, Defendant, FRANKY’S DELI WAREHOUSE, INC., was

  and is a Florida Profit Corporation, incorporated under the laws of the State of Florida, with its

  principal place of business in Hialeah, Florida.

         9.      Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         10.     Although over twenty-eight (28) years has passed since the effective date of Title

  III of the ADA, Defendant has yet to make its facilities accessible to individuals with disabilities.

         11.     Congress provided commercial businesses one and a half years to implement the



                                                       2
Case 1:21-cv-21624-KMM Document 1 Entered on FLSD Docket 04/27/2021 Page 3 of 13




  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendant continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendant’s business and

  properties.

         12.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         13.     Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         14.     Defendant, AXION BUSINESS HOLDINGS LLC, owns, operates and oversees

  the Commercial Property, its general parking lot and parking spots.

         15.     The subject Commercial Property is open to the public and is located in Miami

  Gardens, Miami-Dade County, Florida.

         16.     The individual Plaintiff visits the Commercial Property and business located within

  the Commercial Property, regularly, and returned to the Property to document the ADA barriers

  at the Commercial Property and business located within the Commercial Property on or about

  February 24, 2021 encountering multiple violations of the ADA that directly affected his ability

  to use and enjoy the Commercial Property and business located therein. He often visits the

  Commercial Property and business located within the Commercial Property in order to avail

  himself of the goods and services offered there, and because it is approximately eighteen (18)



                                                   3
Case 1:21-cv-21624-KMM Document 1 Entered on FLSD Docket 04/27/2021 Page 4 of 13




  miles from his residence, and is near his friends’ residences as well as other business he frequents

  as a patron. He plans to return to the Commercial Property and the business located within the

  Commercial Property within two (2) months of filing this Complaint, specifically on or before

  May 27, 2021.

         17.      Plaintiff resides nearby in the same County and state as the Commercial Property

  and the business located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the business located within the Commercial Property for

  the intended purposes because of the proximity to his and his friends’ residences and other

  business that he frequents as a patron, and intends to return to the Commercial Property and

  business located within the Commercial Property within two (2) months from the filing of this

  Complaint. Specifically, Plaintiff intends to revisit the Property on or before May 27, 2021.

         18.      The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and business located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         19.      The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and business located within the Commercial Property. The

  barriers to access at Defendant’s Commercial Property, and the business located within the

  Commercial Property has each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and has endangered his safety in

  violation of the ADA. The barriers to access, which are set forth below, has likewise posed a risk

  of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.



                                                    4
Case 1:21-cv-21624-KMM Document 1 Entered on FLSD Docket 04/27/2021 Page 5 of 13




         20.     Defendants, AXION BUSINESS HOLDINGS LLC and FRANKY’S DELI

  WAREHOUSE, INC., own and operate a place of public accommodation as defined by the ADA

  and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, AXION

  BUSINESS HOLDINGS LLC and FRANKY’S DELI WAREHOUSE, INC., are responsible for

  complying with the obligations of the ADA. The place of public accommodation that Defendants,

  AXION BUSINESS HOLDINGS LLC and FRANKY’S DELI WAREHOUSE, INC., own and/or

  operate is located 2570 West 84th Street, Hialeah, Florida 33016.

         21.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and business located within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and business located therein, not only to avail himself of

  the goods and services available at the Commercial Property, and business located within the

  Commercial Property, but to assure himself that the Commercial Property and business located

  within the Commercial Property are in compliance with the ADA, so that he and others similarly

  situated will has full and equal enjoyment of the Commercial Property, and business located

  within the Commercial Property without fear of discrimination.

         22.     Defendant, AXION BUSINESS HOLDINGS LLC, as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in both Counts of this

  Complaint.

         23.     Defendants have discriminated against the individual Plaintiff by denying him



                                                   5
Case 1:21-cv-21624-KMM Document 1 Entered on FLSD Docket 04/27/2021 Page 6 of 13




   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property, and business located within the Commercial

   Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                COUNT I – ADA VIOLATIONS
                           AS TO AXION BUSINESS HOLDINGS LLC

          24.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   23 above as though fully set forth herein.

          25.     Defendant, AXION BUSINESS HOLDINGS LLC, has discriminated, and

   continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

   accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

   employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

   encountered during his visit to the Commercial Property, include but are not limited to, the

   following:

      A. Parking

 i.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

ii.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

      aisles are located on an excessive slope. Violation: There are accessible parking space access

      aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

      of the 2010 ADA Standards, whose resolution is readily achievable.

      B. Entrance Access and Path of Travel

 i.   The plaintiff had difficulty entering tenant spaces without assistance, as the entrance


                                                    6
Case 1:21-cv-21624-KMM Document 1 Entered on FLSD Docket 04/27/2021 Page 7 of 13




       thresholds are too high. Violation: There are threshold rises in excess of ½ inch at the tenant

       entrances, violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA

       Standards, whose resolution is readily achievable.

ii.    The plaintiff had difficulty traversing the path of travel, as it was not continuous and

       accessible. Violation: There are inaccessible routes between sections of the facility. These are

       violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections

       206.2.2, 303, 402 and 403, whose resolution is readily achievable.

iii.   The plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

                                COUNT II — ADA VIOLATIONS
                            AS TO AXION BUSINESS HOLDINGS LLC
                            AND FRANKY’S DELI WAREHOUSE, INC.

           26.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    23 above as though fully set forth herein.

           27.     Defendants, AXION BUSINESS HOLDINGS LLC and FRANKY’S DELI

    WAREHOUSE, INC., have discriminated, and continues to discriminate, against Plaintiff in

    violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

    January 26, 1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or

    less). A list of the violations that Plaintiff encountered during his visit to the Commercial

    Property, include but are not limited to, the following:

       A. Entrance Access and Path of Travel

  i.   There are objects on the path of travel that protrude more than the maximum allowable,

       violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards, whose

                                                     7
Case 1:21-cv-21624-KMM Document 1 Entered on FLSD Docket 04/27/2021 Page 8 of 13




       resolution is readily achievable.

       B. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

       C. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The plaintiff could not enter the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The plaintiff had difficulty using the locking mechanism on the restroom door without

       assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

       hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

       309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The plaintiff could not use the lavatory without assistance, as the required knee & toe

       clearances are not provided. Violation: There are lavatories in public restrooms without the

       required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of

       the ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 v.    The plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to



                                                    8
Case 1:21-cv-21624-KMM Document 1 Entered on FLSD Docket 04/27/2021 Page 9 of 13




        operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

        4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 vi.    The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the clear

        floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

vii.    The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The plaintiff could not transfer to the toilet without assistance, as objects are mounted less

        than 12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

        requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

        2010 ADA Standards, whose resolution is readily achievable.

 ix.    The plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at

        the required location. Violation: The grab bars do not comply with the requirements prescribed

        in Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

        whose resolution is readily achievable.

  x.    The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-

        compliant distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG

        and Section 604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

                                  RELIEF SOUGHT AND THE BASIS



                                                       9
Case 1:21-cv-21624-KMM Document 1 Entered on FLSD Docket 04/27/2021 Page 10 of 13




          28.     The discriminatory violations described in both Counts are not an exclusive list of

   the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

   public accommodation in order to photograph and measure all of the discriminatory acts violating

   the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

   requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

   presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

   enjoyment of the Commercial Business and business located within the Commercial Property;

   Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

   notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

   necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

   to Federal Rule of Civil Procedure 34.

          29.     The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   business and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

        30.       Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or



                                                    10
Case 1:21-cv-21624-KMM Document 1 Entered on FLSD Docket 04/27/2021 Page 11 of 13




   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

           31.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

           32.     A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

           33.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

   employees and gross receipts of $500,000 or less). All other conditions precedent have been met



                                                      11
Case 1:21-cv-21624-KMM Document 1 Entered on FLSD Docket 04/27/2021 Page 12 of 13




   by Plaintiff or waived by the Defendant.

          34.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

   business, located at and/or within the commercial property located at 2570 West 84th Street,

   Hialeah, Florida 33016, the exterior areas, and the common exterior areas of the Commercial

   Property and business located within the Commercial Property, to make those facilities readily

   accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: April 27, 2021



                                                       12
Case 1:21-cv-21624-KMM Document 1 Entered on FLSD Docket 04/27/2021 Page 13 of 13




                                     GARCIA-MENOCAL & PEREZ, P.L.
                                     Attorneys for Plaintiff
                                     4937 S.W. 74th Court
                                     Miami, Florida 33155
                                     Telephone: (305) 553-3464
                                     Facsimile: (305) 553-3031
                                     Primary E-Mail: ajperez@lawgmp.com
                                     Secondary E-Mails: bvirues@lawgmp.com
                                      aquezada@lawgmp.com

                                     By: ___/s/_Anthony J. Perez________
                                            ANTHONY J. PEREZ
                                            Florida Bar No.: 535451
                                            BEVERLY VIRUES
                                            Florida Bar No.: 123713




                                       13
